Citation Nr: 0939440	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to open a 
claim of entitlement to service connection for dental decay 
as secondary to a service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board notes that in his substantive appeal, the Veteran 
indicated that he was only seeking entitlement to dental 
treatment, not compensation.  In this regard, the Board notes 
that issue on appeal stems from a rating decision from the 
RO, which did not encompass dental treatment, just 
compensation.  However, the appropriate agency of original 
jurisdiction for a claim for outpatient dental treatment is a 
VA Medical Center (VAMC).  In fact, in a June 2005 letter the 
Veteran was notified by the VA Outpatient Clinic in Columbus, 
Ohio that he was no longer eligible for routine dental care 
after reconsideration of his records resulted in a finding 
that dental treatment could not be considered as adjunct to 
his service-connected disability.  It does not appear that 
this decision to cease outpatient treatment has been properly 
appealed to the Board.  Consequently, it appears that the 
Veteran likely did not foresee the consequences of 
withdrawing his compensation claim, i.e., that there would be 
no remaining claim currently pending on appeal before the 
Board.  Therefore, the Board will not treat the statement in 
his Substantive Appeal as a withdrawal of the compensation 
claim. 

Furthermore, as the Veteran has clearly expressed the desire 
to pursue a claim for outpatient treatment, the RO should 
ensure that this matter is REFERRED to the appropriate VA 
medical facility for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Upon review of the claims file it appears to the Board that 
there are potentially relevant outstanding VA records.  VA is 
under a duty to make as many requests as are necessary to 
obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2) (2009).  In an April 2005 
statement in support of claim the Veteran indicated that he 
had regularly received dental treatment from the VA 
outpatient clinic in Columbus, Ohio.  The latest records 
pertaining to dental treatment are dated in the mid-1990s and 
the Veteran was notified that he was no longer eligible for 
VA dental treatment in June 2005.  It thus appears that there 
are outstanding VA dental records.  Given the nature of the 
claim on appeal, and the heightened duty to obtained VA 
records, the Board finds that those records must be obtained 
and associated with the claims file.

Also, the Board notes that the June 2005 letter that notified 
the Veteran of the termination of his eligibility for VA 
dental treatment documents that a VA physician rendered an 
opinion regarding whether dental treatment could be 
considered as adjunct to the Veteran's service-connected 
disability.  There is no record of this opinion in the claims 
file.  Although this opinion was apparently rendered in 
regard to the issue of entitlement to outpatient treatment, 
given its subject matter, it is also potentially relevant to 
the issue currently on appeal.  Therefore, the AMC should 
ensure that any such opinion is among the VA dental records 
associated with the claims file as a result of this remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA dental 
records not currently associated with the 
claims folder, including the VA 
physician's opinion referenced in the June 
2005 letter, and associate these records 
with the claims folder.

Perform any and all follow-up as 
necessary, and document negative results.

2.  After the development requested above 
has been completed to the extent possible, 
and following any additional development 
deemed necessary, review the record and 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


